        Case 1:15-cv-00445-EGB Document 71 Filed 07/13/20 Page 1 of 2




               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                               (Electronically Filed July 13, 2020)


                                                     )
BOTTOM LINE, INC.,                                   )
                                                     )
               Plaintiff,                            )    Case No. 15-445 L
                                                     )
        v.                                           )    Hon. Eric G. Bruggink
                                                     )
THE UNITED STATES OF AMERICA,                        )
                                                     )
               Defendant.                            )
                                                     )


             JOINT STATUS REPORT AND PROPOSED SCHEDULE FOR
                                 FURTHER PROCEEDINGS

       In the parties’ June 29, 2020, Joint Status Report, ECF No. 70, the parties noted that

they had not reached an agreement in the above-numbered case and intended to continue

exploring the potential for settlement while discussing a proposal for further proceedings. The

parties also requested that the stay of the case be continued and the parties be ordered to file a

joint status report and proposal for further proceedings no later than July 13, 2020. The parties

now report that while they intend to continue to explore settlement, they propose the following

discovery schedule:

       1. The parties shall complete all fact discovery on liability on or before November 6,
          2020;


       2. Plaintiff shall provide to the United States its expert reports on liability on or before
          January 8, 2021;


       3. The United States shall provide to Plaintiff its expert reports on liability on or
          before February 5, 2021;

                                                 1
         Case 1:15-cv-00445-EGB Document 71 Filed 07/13/20 Page 2 of 2




         4. The parties shall complete expert discovery on or before March 26, 2021;


         5. The parties shall file a joint status report and proposal for further proceedings by
            April 9, 2021.


       The foregoing Joint Proposed Schedule for Further Proceedings has been jointly prepared

by the parties and filed by the United States.

Dated: July 13, 2020

                                                      Respectfully submitted,

  MOFFIT & PHILLIPS, PLLC                            PAUL SALAMANCA
                                                     Attorney
  /s/ Brandon K. Moffitt                             Environment & Natural Resources Division
  BRANDON K. MOFFITT
  Moffitt & Phillips, PLLC                           /s/ Christopher M. Chellis
  204 Executive Ct., Suite 100                       CHRISTOPHER M. CHELLIS
  Little Rock, Arkansas 72205                        Trial Attorney
  Telephone: 501-255-7406                            United States Department of Justice
  Facsimile: 866.460.5744                            Environment & Natural Resources Division
  bmoffitt@moffittandphillips.com                    Natural Resources Section
                                                     P.O. Box 7611
  Counsel for Plaintiff                              Washington, D.C. 20044-7611
                                                     Tel: (202) 305-0245
                                                     Fax: (202) 305-0506
                                                     christopher.chellis@usdoj.gov

                                                     Counsel for the United States




                                                 2
